Per Curiam, delivered by Kent, Ch. J.
It will not be requisite to recapitulate minutely the facts in the cause, but I apprehend it will be sufficient to state the points that have been. raised for our consideration, and to apply the material facts to those points, as we proceed to discuss them.
The appellant contends that the decree is erroneous. 1st. In making the proceeds of the sale of the Clabergh farm any basis for an account; and, 2d. In allowing the respondent a right of redemption as to the assignment of the class-rights, for 1400 acres of land.
1st. The accounts between the parties relative to the bond and mortgage, do not appear to have been kept with much regularity or precision, and it would be difficult, from the facts before us, to make an accurate liquidation of those accounts. Nor do I think it necessary so to do, for I agree with the court below, in the propriety of considering the accounts relating to the mortgage as closed, and that the mortgage is to be considered as satisfied. It is equally needless to determine, whether the agreement to *140divide the surplus monies arising upon the sale of the farm (if any such agreement was made) be valid and binding upon the parties, for 1 am satisfied there were no surplus monies to divide. rfhe balance due upon the bond at the time of the sale must have amounted to 500l. and upwards, the sum at which the farm was afterwards sold to Effener, and that, too, after allowing as a credit, the sum specified, as the consideration of the assignment of the class-rights. With respect to that consideration, I think it clear, that it" was not created by the advance of cash from the appellant to the respondent. The answer of the respondent does not pretend it was, and this must be the sum which the appellant, at the time of sale, admitted, ought to have been credited on the bond. The assignment, therefore, of the class-rights, must have been taken by the appellant, as equivalent to the payment of 100/. upon the bond.
This brings me to the consideration of the second point. Whether the respondent be entitled to redeem ? I consider the assignment of the class-rights as being intended by the parties to operate as the payment of 100/. on the bond and mortgage. • It was not given, or accepted, absolutely as cash, but as a security for the payment of so much of the antecedent debt, and, therefore, I entirely agree with the chancellor, that it is not to be considered in the light of a defeasible purchase, but as an additional security for a part of the pre-existent debt, and to which the right of redemption was necessarily attached. I entertain a full persuasion that this is a just solution ; the real truth of the transaction. The internal evidence of the case is, to my mind, conclusive as to the fact. I have no doubt that this mode *141~f securing the payment of 1OOl~ in part satisfaction of the execution, was the, cause why proceedings under the execution, were staved from Sep temler, 1789, when the assignment was made, until September, 1790, when the respondent made default in the redemption of his class~rights. I am of opinion, therefore, that a right of redemption most justly and equitably attaches to this case~
The few cases that are to be met with, of defeasible purchases, and in which the equity of redemption is said to be destroyed, after the limited time, by agreement of the parties, are cases in which there was a great lapse of time between the forfeiture and the application to redeem. Floyer v. Lavington, 1 P. Will. 268. Ensworth v. Griffith, 1 Bro. Pa. Ca. 149. Tasburgh v. Echlin, 4 Bro. Pa. Ca. 142. 1 Pow. on Mort. 4 Ed. 169 to 184 ; and Mr. Powell admits, in page 183, that the intention of the parties must be clearly proved, or necessarily implied, otherwise they will not be taken out of the operation of the general rule. The intention of the present parties, is so far from appearing to make this assign- • ment a defeasible purchase, as contradistinguished from a collateral security for a debt, that it is manifest, from a review of the case, that the assignment was made to secure 100/. as part of the bond, and by that means the respondent obtained the indulgence of another year to meet the execution.
My opinion, therefore, is, that the decree is correct, in attaching the right of redemption to the interest assigned, but as the 1400 acres have since been sold by the appellant, and, as we must intend, to a bona fide purchaser without notice, the only *142question is, as to the measure of compensation which the respondent is entitled to receive.
It will be perceived, from the view I have taken of the transaction, that the respondent is not entitled to redeem, without paying to the appellant the 100/. with interest from the date of the assignment. That sum, therefore, must be deducted, from the amount of his compensation. The only point of any difficulty, is that of settling the time at which the value of the 1400 acres, is to be computed. If the appellant had retained the lands till 1796, when the respondent demanded a release of them, he would have been obliged to restore the lands, or their then value, exclusive of improvements ; but he had previously sold them to a third person for 500/. which he states to have been the highest price which could .be obtained, and that when he sold them, he did not suppose the respondent had, or pretended to have, any claim to the lands. As the respondent assigns no reason why he layby till 1796, T incline to the opinion, that, under the circumstances of this case, the price that the appellant procured for the lands, would form the most ¡equitable rule of computation. He appears to have sold the lands, under a belief that they were absolutely his.
My opinion accordingly is, that the appellant be decreed to account to the respondent for 500/. being the sum for which he sold the 1400 acres, together with interest from the time of the sale, which was on the 1st December, 1792, and costs both in this court and the court below, and that the appellant be allowed against that sum 100/. with interest from the 19th of September, 1789, and that the court below, be di*143rected to execute this decree, and that the decree below, be, in all other respects, reversed.
Judgment accordingly.